DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical method for using a mathematical algorithm to generate a base matrix and using a matrix calculation to generate an encoded signal using a generator matrix formed from the base matrix without significantly more. The claim(s) recite(s) a mathematical method for using a mathematical algorithm to generate a base matrix and using a matrix calculation to generate an encoded signal using a generator matrix formed from the base matrix. This judicial exception is not integrated into a practical application because transceiver and processing circuitry our components of a general purpose computer and reciting a general purpose computer is insufficient to raise the abstract algorithm to the level of a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because transceiver and processing circuitry our components of a general purpose computer and reciting a general purpose computer is insufficient to raise the abstract algorithm to the level of a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 11 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (Christian Hager, Alexandre Graell i Amat, Fredrik Brannstrom, Alex Alvarado, and Erik Agrell; "Comparison of Terminated and Tailbiting Spatially Coupled LDPC Codes With Optimized Bit Mapping for PM-64-QAM", 2014 European Conference on Optical Communication, ECOC 2014; Cannes; France; 21 September 2014 through 25 September 2014; hereafter referred to as Hager), Sukhobok, Sergey et al. (US 20050204253 A1, hereafter referred to as Sukhobok) and Abu-Surra; Shadi et al. (US 20160164538 A1, hereafter referred to as Abu-Surra).


Hager teaches A method of encoding a spatially coupled low-density parity-check SC-LDPC code (see Abstract in Hager), the method comprising: generating a plurality of decomposition matrices by decomposing a base matrix of a predetermined LDPC block code LDPC-BC (column 1 on page 2 of Hager clearly suggests the method comprising: generating a plurality of decomposition matrices Pi by decomposing a base matrix P of a predetermined LDPC block code LDPC-BC); generating a base matrix of the SC-LDPC code by spatially coupling the plurality of decomposition matrices according to a termination length; (column 1 on page 2 of Hager clearly suggests generating a base matrix P[T] of the SC-LDPC code by spatially coupling the plurality of decomposition matrices Pi according to a termination/spatial length T;).
Sukhobok, in an analogous art, teaches generating a circulant shift value matrix from the base matrix of the SC-LDPC code (paragraphs [0060]-[0065] on pages 4-5 of Sukhobok clearly suggests generating a circulant shift value matrix/expanded base parity check matrix from the base matrix/base parity check matrix H of the SC-LDPC code); and ,generating a plurality of lifting values for the base matrix of the SC-LDPC code (paragraphs [0060]-[0065] on pages 4-5 of Sukhobok clearly suggests generating a plurality of lifting/shift values Shift=bsat mod L 0≤s<M, 0≤t<N for the base matrix matrix/base parity check matrix H of the SC-LDPC code, determined by the index values (i,  j) of the shifted identity matrix hi,j). and, encoding an input signal based on a generator matrix defined by the base matrix of the SC-LDPC code, the circulant shift value matrix, and the plurality of lifting values (paragraphs [0076]-[0081] on page 6 and Figure 11 of Sukhobok clearly suggests an encoder intended for use in encoding an input signal based on a generator matrix defined by the base matrix H of the SC-LDPC code, the circulant shift value matrix/expanded base parity check matrix, and the plurality of lifting values values Shift=bsat mod L 0≤s<M, 0≤t<N)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hager with the teachings of Sukhobok by including use of generating a circulant shift value matrix from the base matrix of the SC-LDPC code; generating a plurality of lifting values for the base matrix of the SC-LDPC code; and encoding an input signal based on a generator matrix defined by the base matrix of the SC-LDPC code, the circulant shift value matrix, and the plurality of lifting values.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of generating a circulant shift value matrix from the base matrix of the SC-LDPC code; generating a plurality of lifting values for the base matrix of the SC-LDPC code; and encoding an input signal based on a generator matrix defined by the base matrix of the SC-LDPC code, the circulant shift value matrix, and the plurality of lifting values would have provided a means for expanding a base matrix based on shift values (paragraphs [0060]-[0065] on pages 4-5 of Sukhobok).
Figure 3 and paragraphs [0062] on page 4 and Figure 3 of Abu-Surra, in an analogous art, teaches A user equipment UE 116 configured to perform wireless communications and comprising: a transceiver 310; and processing circuitry 340.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hager and Sukhobok with the paragraph [0047] on page 3 of Sukhobok).

Rejection of claims 4 and 14:
Column 1, paragraph 2 on page 2 of Hager clearly suggests wherein the plurality of decomposition matrices are generated to have a minimum difference between check CN degrees of corresponding rows.

Rejection of claims 9 and 15:
Figure 1 in Abu-Surra clearly suggests transmitting an encoded signal in a network comprising user equipment and base station nodes.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (Christian Hager, Alexandre Graell i Amat, Fredrik Brannstrom, Alex Alvarado, and Erik Agrell; "Comparison of Terminated and Tailbiting Spatially Coupled LDPC Codes With Optimized Bit Mapping for PM-64-QAM", 2014 European Conference on Optical Communication, ECOC 2014; Cannes; France; 21 September 2014 through .

Rejection of claims 2 and 12:
Paragraph [0055] on pages 3-4 of El-Khamy, in an analogous art, teaches circulant shift value matrices generated by a progressive edge growth (PEG) algorithm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hager, Sukhobok and Abu-Surra with the teachings of El-Khamy by including use of circulant shift value matrices generated by a progressive edge growth (PEG) algorithm.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of circulant shift value matrices generated by a progressive edge growth (PEG) algorithm would have maximized girth (Paragraph [0055] on pages 3-4 of El-Khamy).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (Christian Hager, Alexandre Graell i Amat, Fredrik Brannstrom, Alex Alvarado, and Erik Agrell; "Comparison of Terminated and Tailbiting Spatially Coupled LDPC Codes With Optimized Bit Mapping for PM-64-QAM", 2014 European Conference on Optical Communication, ECOC 2014; Cannes; France; 21 September 2014 through 25 September 2014; hereafter referred to as Hager), Sukhobok, Sergey et al. (US .

Rejection of claims 3 and 13:
Paragraphs [0015]-[0018] on page 2 of RICHARDSON, in an analogous art, clearly suggests wherein the plurality of lifting values include a first size lifting value and a second lifting size value, and the first size lifting value is applied to the base matrix of the SC-LDPC code, with priority over the second lifting value, and smaller than the second lifting value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hager, Sukhobok and Abu-Surra with the teachings of RICHARDSON by including use of a plurality of lifting values include a first lifting value and a second lifting value, and the first lifting value is applied to the base matrix of the SC-LDPC code, with priority over the second lifting value, and smaller than the second lifting value.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a plurality of lifting values include a first lifting value and a second lifting value, and the first lifting value is applied to the base matrix of the SC-LDPC code, with priority over the second lifting value, and smaller than the second lifting value would have provided efficient generation of multiple lifted low density parity check LDPC codes (Paragraphs [0014]-[0018] on page 2 of RICHARDSON).

Cited Prior Arts
US 20170331494 A1 is directed to a method and apparatus for efficient generation of multiple lifted low density parity check codes for a range of block lengths and was used in a 103 rejection, above.
US 20070162815 A1 is directed to generating high rate LDPC codes from low rate LDPC codes and was used in a 103 rejection, above.
US 20100257425 A1 is directed to design and construction of quasi-cyclic low density parity check codes and is a good teaching reference.
US 20160164538 A1 is directed to the use of spatially coupled low density parity check codes in a wireless network and was used in a 103 rejection, above.
US 20050204253 A1 is directed to the construction of higher code rate low density parity check code matrices and was used in a 103 rejection, above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112